366 S.W.3d 556 (2012)
STATE of Missouri, Respondent,
v.
David T. WHITT, Appellant.
No. ED 96379.
Missouri Court of Appeals, Eastern District, Division Four.
March 20, 2012.
Lisa M. Stroup, Saint Louis, MO, for Appellant.
M. Nicole Moody, Assistant Circuit Attorney, Saint Louis, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., GLENN A. NORTON, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
David T. Whitt appeals the judgment entered upon a jury verdict convicting him of second-degree property damage. We find that the trial court did not clearly err in overruling Whitt's Batson challenge to the State's peremptory strike of venireperson Mantreal Butler. We also find that the trial court did not abuse its discretion in overruling Whitt's request for a mistrial after the court proceeded with the trial in his absence.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting *557 forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).